Per Curiam.
The question raised and argued on the writ of error in this case has been considered in the case of State v. Fisher, No. 35 of the present November term, 1920 (ante p. 419); and, for the reason stated in the opinion in that case, the judgment of affirmance brought up from the Supreme Court on this writ of error must be reversed, to the end that a new trial may be granted in the Quarter Sessions.
For affirmance — None.
For reversal — The ChaNOeulor, Swayze, TkeNCHArd, PARKER, BERGEN, KATZENBACI-I, WHITE, HeBBENHBIMER, WilliaMS, Taylor, GardNer, Aoiceeson, JJ. 12.